—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted defendants’ motion to dismiss the complaint. After initiating a proceeding pursuant to RPTL article 7, plaintiff commenced the instant action challenging defendants’ denial of its application for an exemption from taxation pursuant to RPTL 420-a and seeking declaratory and injunctive relief under 42 USC § 1983 and attorneys’ fees under 42 USC § 1988. Relief under section 1983 is not available because the State has provided an adequate legal remedy (see, National Private Truck Council v Oklahoma Tax Commn., 515 US 582, 589-591), and thus, there is no basis for an award of attorneys’ fees under section 1988 (see, National Private Truck Council v Oklahoma Tax Commn., supra, at 592). (Appeal from Order of Supreme Court, Chautauqua County, Gerace, J. — Dismiss Pleading.) Present — Green, J. P., Pine, Wisner, Kehoe and Balio, JJ.